Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4, 6, 8-10, 13, 17 and 18 are pending. Claims 1-3, 5, 7, 11, 12, 14-16 are canceled. Claims 4, 6, 9, 10, 13, 17 and 18 were previously presented. Claim 8 is amended.

Claim Objections
Claim 4 is objected to because of the following informalities:  On line 1 “according to claim 2” should be –according to claim 9--.  Appropriate correction is required.

Allowable Subject Matter
Claims 4, 6, 8-10, 13, 17 and 18 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, taken singly or in combination, teach “a direct current breaker, consisting of two branches in parallel”.
Prior art, Dethlefsen (US4204101A), Yanabu (US4434332A), Filistovich (SU1115121A1; Translation attached), Watzke (US4390762A) and Niu (CN107068484A; Translation attached) are found to be the closest prior art.
Regarding claim 8, Dethlefsen teaches a current breaker (e.g. vacuum interrupter 12 and varistor 20 of hybrid interrupter) (fig.1), having two branches in parallel: a first branch (e.g. branch with vacuum interrupter 12) (fig.1) comprising: a cavity (e.g. cavity inside vacuum interrupter 12) (fig.1) (also refer to column 2 line 49, an evacuated container); a fixed contact, fixed in the cavity (implicit, as seen in fig.1), wherein one end of the fixed contact is fixed in the cavity (implicit, as seen in fig.1), and the other end of the fixed contact is connected with an outlet terminal A1 (i.e. terminal 10) (fig.1); and a moving contact (i.e. movable contact 15) (fig.1), wherein one end of the moving contact adjacently abuts against or is in contact with the fixed contact (implicit, as seen in fig.1), and the other end of the moving contact is connected with an outlet terminal A2 (e.g. terminal where moving contact 15 and varistor 20 are connected) (fig.1); and a second branch (e.g. branch with varistor 20) (fig.1) consisting of an energy dissipation device (i.e. varistor 20) (fig.1), connected in parallel with the liquid arc extinguish chamber (implicit, as seen in fig.1), wherein one end of the energy dissipation device is mechanically and electrically connected with an outlet terminal A1 (e.g. top end of varistor 20 is connected to terminal 10) (fig.1), and the other end of the energy dissipation device is mechanically and electrically connected with the outlet terminal A2 (e.g. bottom end of varistor 20 is connected to outlet terminal where moving contact 15 and varistor 20 are connected) (fig.1), wherein when the moving and fixed contacts are closed (this would necessarily be true for the circuit to conduct current under normal operation), a current I1 flows through the moving contact and the fixed contact (this would necessarily be true for the circuit to conduct current under normal operation and choosing the path of least resistance) and no current flows through the second branch (e.g. varistor does not conduct till 100 KV is exceeded) (fig.2) (this would necessarily be true as varistor cannot conduct when contacts are closed, as the voltage across varistor will not be high enough for it to conduct); when the moving contact is pulled open for breaking (column 2 lines 64-66, Operating mechanism 16 … opening of contacts 14 and 15) (also refer to, column 3 lines 2-4, mechanism 16 such that it can be operated manually or in response to a fault or some other condition), the voltage triggers the energy dissipation device to be conducted (e.g. varistor conducts once 100 KV is exceeded) (fig.2) to allow a current I2 to be quickly transferred (column 3 line 15, will begin to conduct in a few nanoseconds) and be cut off by the energy dissipation device  (column 3 lines 19-20, varistor 20 will relieve vacuum interrupter 12 of excessive voltage levels) and no current flows through the first branch, thereby completing current breaking (column 3 lines 4-6, vacuum interrupter 12 may be reclosed after interruption is obtained) (this would necessarily be true as varistor will be the path of least resistance and no current can flow through open contacts); wherein when the moving contact is in contact with the fixed contact, the current I between the terminal Al and the terminal A2 is equal to the current I1 of the fixed contact and the moving contact and no current flows through the second branch (this is necessarily true as varistor is not triggered when voltage across it is low due to closed contacts); and when the moving contact moves away from the fixed contact, the current I is equal to a current 12 of the energy dissipation device and no current flows through the first branch (this is necessarily true as varistor is the path of least resistance and no current can flow through open contacts); 
Dethlefsen does not teach that the current breaker is for direct current comprising: a liquid arc extinguish chamber for direct current breaking, in which a liquid medium is sealed, wherein the liquid medium comprises plant oil or transformer oil and the cavity is fully filled with the liquid medium; a fixed contact made of pure copper, a copper-tungsten alloy or a copper-chromium alloy, hermetically fixed in the cavity and sealed in the cavity in a bellows seal manner, and a moving contact in a bellows, slidable seal manner; when the moving contact is pulled open for breaking, an arc generated between the moving contact and the fixed contact vaporizes the liquid medium to form a liquid jet; and the liquid jet pushes the arc to move so as to raise an arc voltage; and wherein the moving contact comprises an outer portion and an inner portion, the inner portion is disposed within the cavity, the outer portion is disposed outside of the cavity, the outer portion is directly connected with one end of a pull rod through a fixed joint; the pull rod is configured to be rotatable along the fixed joint and to drive the moving contact to the fixed joint; the pull rod is substantially perpendicular to the moving contact; and when the pull rod rotates in a clockwise direction against a pivot, the moving contact moves away from the fixed contact horizontally and when the pull rod rotates in an anticlockwise direction against the pivot, the moving contact moves close to the fixed contact horizontally, wherein the pivot is adjacent to the pull rod; and the other end of the pull rod is connected with one end of a driving device; the other end of the driving device is connected with a retaining device; the driving device is an electromagnetic repulsion-based driving device; and the retaining device is a bistable spring retaining device. 
Yanabu teaches in a similar field of endeavor of current interrupting apparatus, that it is conventional to have a direct current breaker (e.g. vacuum interrupter 5 and non-linear resistor 12 of direct current interrupter 4a) (figs.3&6) (column 8 line 48, oil circuit-type interrupter) comprising: a fixed contact (i.e. stationary electrode 44) (fig.6), hermetically fixed in the cavity (i.e. insulating tube 37) (fig.6), and a moving contact (e.g. part comprising movable electrode 43) (fig.6) in a bellows, slidable seal manner (i.e. bellows 40) (fig.6); and wherein the moving contact comprises an outer portion (i.e. connecting rods 63) (fig.6) and an inner portion (i.e. rod 35) (fig.6), the inner portion is disposed within the cavity (e.g. 35 is inside chamber 58) (fig.6), the outer portion is disposed outside of the cavity (e.g. 63 is outside chamber 58) (fig.6), the outer portion is directly connected with one end of a pull rod through (i.e. linkage 34) (fig.6) a fixed joint (e.g. joint between 63 and 34) (fig.6); the pull rod is configured to be rotatable along the fixed joint and to drive the moving contact to the fixed joint (e.g. motion of 34 as seen in fig.6); the pull rod is substantially perpendicular to the moving contact (implicit, as seen in fig.6); and when the pull rod rotates in a clockwise direction against a pivot (e.g. pivot connecting 63 and 34) (fig.6), the moving contact moves away from the fixed contact horizontally and when the pull rod rotates in an anticlockwise direction against the pivot (e.g. position of 34 as shown in solid line) (fig.6), the moving contact moves close to the fixed contact horizontally (implicit), wherein the pivot is adjacent to the pull rod (implicit, as seen in fig.6); and the other end of the pull rod is connected with one end of a driving device (e.g. device comprising crank 105) (fig.6); the other end of the driving device is connected with a retaining device (i.e. toggle spring 104) (fig.6); the driving device is an electromagnetic repulsion-based driving device (e.g. electromagnetic valve 103) (fig.6); and the retaining device is a bistable spring retaining device (implicit, as seen in fig.6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bellows seal manner and pull rod in Dethlefsen, as taught by Yanabu, as it provides the advantage of a means to move the contacts in a circuit breaker safely and with good reliability.
Dethlefsen and Yanabu do not teach a liquid arc extinguish chamber for direct current breaking, in which a liquid medium is sealed, wherein the liquid medium comprises plant oil or transformer oil and the cavity is fully filled with the liquid medium; a fixed contact made of pure copper, a copper-tungsten alloy or a copper-chromium alloy, and sealed in the cavity in a bellows seal manner; when the moving contact is pulled open for breaking, an arc generated between the moving contact and the fixed contact vaporizes the liquid medium to form a liquid jet; and the liquid jet pushes the arc to move so as to raise an arc voltage.
It would have been an obvious matter of design choice to have fixed contact in a bellows sealed manner, since the applicant has not disclosed that fixed contact in a bellows sealed manner solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with fixed contact in a bellows sealed manner.
Dethlefsen and Yanabu do not teach a liquid arc extinguish chamber for direct current breaking, in which a liquid medium is sealed, wherein the liquid medium comprises plant oil or transformer oil and the cavity is fully filled with the liquid medium; a fixed contact made of pure copper, a copper-tungsten alloy or a copper-chromium alloy; when the moving contact is pulled open for breaking, an arc generated between the moving contact and the fixed contact vaporizes the liquid medium to form a liquid jet; and the liquid jet pushes the arc to move so as to raise an arc voltage.
Filistovich teaches in a similar field of endeavor of arc quenching device that it is conventional to have a liquid arc extinguish chamber for direct current breaking (page 5, extinguishing an arc, and is intended primarily for direct current switching), in which a liquid medium is sealed (i.e. liquid extinguishing medium 9) (fig.2), when the moving contact is pulled open for breaking (page 5, actuator 6 opens the contacts 4 and 5), an arc generated between the moving contact and the fixed contact (page 5, arc arises between the contacts) vaporizes the liquid medium to form a liquid jet (page 5, liquid begins to flow radially towards the axis of this gap); and the liquid jet pushes the arc to move so as to raise an arc voltage (page 6, sharp increase in the voltage on the arc).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the liquid arc extinguishing chamber in Dethlefsen and Yanabu, as taught by Filistovich, as it provides the advantage of fast switching times.
Dethlefsen, Yanabu and Filistovich do not teach, a fixed contact made of pure copper, a copper-tungsten alloy or a copper-chromium alloy.
Watzke teaches in a similar field of endeavor of electric vacuum switch, that it is conventional to have the fixed contact made of pure copper, a copper-tungsten alloy or a copper-chromium alloy (column 2 lines 40-42 and 51-53, the contact carrier base 2 and the contact carrier wall 3 are essentially formed of copper … contact ring 4 is formed of a chromium matrix which is saturated with copper).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the contact made of pure copper or copper-chromium alloy in Dethlefsen, Yanabu and Filistovich, as taught by Watzke, as it provides the advantage of high quenching reliability with little burning-off along with increased mechanical strength of the contact pieces.
Dethlefsen, Yanabu, Filistovich and Watzke do not teach, wherein the liquid medium comprises plant oil or transformer oil and the cavity is fully filled with the liquid medium.
Niu teaches in a similar field of high voltage DC switch, wherein a liquid medium (e.g. liquid inside closed tank 3) (fig.1) comprises plant oil (abstract, vegetable oil) and the cavity is fully filled with the liquid medium (abstract, inoculated with the closed tank (3) of vegetable oil).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plant iol fully filled in the cavity in Dethlefsen, Yanabu, Filistovich and Watzke, as taught by Niu, as it provides the advantage of environmentally friendly high-speed switch where the dielectric possesses high insulating property.
However, none of the prior art, taken singly or in combination, teach “a direct current breaker, consisting of two branches in parallel”.
Dependent claims 4, 6, 9, 10, 13, 17 and 18 are allowed for the same reasons as stated for claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/27/2022





	/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839